Exhibit 10.8

SEVENTEENTH AMENDMENT TO EMPLOYMENT AGREEMENT

This Seventeenth Amendment to Employment Agreement is made and entered into as
of January 1, 2007, by and between PriceSmart, Inc., a Delaware Corporation
(“Employer”) and Robert M. Gans (“Executive”).

Recitals

 

  A) On September 20, 1994 an Employment Agreement was made and entered into by
and between Executive and Price Enterprises, Inc.

 

  B) Said Employment Agreement has been assigned to Employer and amended on
sixteen prior occasions;

 

  C) Employer and Executive now desire to further amend the Employment
Agreement, as set forth hereinbelow:

Agreement

 

  1. Section 2.1 of the Agreement which provides:

 

  2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $257,500 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

is hereby amended, effective January 1, 2007, to provide as follows:

 

  2.1 Salary. For Executive’s services hereunder, Employer shall pay as base
salary to Executive the amount of $265,300 during each year of the Employment
Term. Said salary shall be payable in equal installments in conformity with
Employer’s normal payroll period. Executive shall receive such salary increases,
if any, as Employer, in its sole discretion, shall determine.

 

  2. All other terms of the Employment Agreement, as amended, shall remain
unaltered and fully effective.

Executed in San Diego, California, as of the date first written above.

 

EXECUTIVE     EMPLOYER     PRICESMART, INC. Robert M. Gans     By:  

 

 

    Name:   Jose Luis Laparte     Its:   President